Citation Nr: 9911938	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-31 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic otitis media, right ear, non-suppurative.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1945 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which concluded that new and 
material evidence had not been submitted to reopen a claim by 
the veteran seeking entitlement to service connection for 
chronic otitis media, right ear, non-suppurative.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for chronic otitis media, right ear, and 
is seeking to reopen with new and material evidence a 
previously denied claim for the same.

After review of the case, the Board finds that it is not 
ready for appellate adjudication.

The Board finds that the RO denied the veteran's claim to 
reopen a claim of entitlement to service connection for 
chronic otitis media, right ear, in a September 1997 rating 
decision.  In that decision, the RO concluded that new and 
material evidence had not been submitted to reopen the claim, 
reasoning that "[t]o justify a reopening of a claim on the 
basis of new and material evidence, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  This definition of new and material 
evidence was reiterated in the RO's September 1997 Statement 
of the Case.

Under applicable statutory law, "[n]ew and material 
evidence" is defined as that "not previously submitted to 
the agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a)  
(1998).

The regulations pertaining to new and material evidence have 
been interpreted in the case law as requiring a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third step was also presented, namely a 
determination as to whether the additional evidence raised a 
reasonable possibility of changing the previous disallowance 
of the claim.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Evans, 9 Vet. App. 273  (1996) (citations omitted).  However, 
in Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit recently held 
that this third element for new and material evidence (i.e. 
that it raise a reasonable possibility of changing the 
previous disallowance) was not a reasonable interpretation of 
the regulatory provisions pertaining to new and material 
evidence, namely 38 C.F.R. § 3.156(a).  It held that the 
third element imposed a higher burden than was authorized by 
the regulations and, thus, was incorrect to apply.  Hodge v. 
West, 155 F.3d at 1364.

Obviously, the Hodge case was decided after the RO's 
adjudication of this case.  Nevertheless, because the RO's 
decision relied, in part, on an element of the new and 
material evidence analysis that is no longer considered a 
reasonable interpretation of the statutory law governing new 
and material evidence, i.e. 38 C.F.R. § 3.156(a)  (1998), the 
Board finds that this case should be revisited by the RO 
prior to appellate review.

The Board also notes that the veteran has provided several 
dates of treatment at the VA Medical Center in Biloxi, 
Mississippi.  However, it is not clear whether any of these 
treatments involved treatment for right otitis media; no VA 
medical records are in the claims file.  Since the VA has a 
duty to obtain all pertinent medical records which have been 
called to its attention by the veteran and by the evidence of 
record, Culver v. Derwinski, 3 Vet. App. 292 (1992), the 
Board finds that the veteran should be requested to provide 
all dates of treatment for right otitis media since service, 
if any, and should be requested to provide the necessary 
information so that the RO may attempt to obtain any such 
records.

Finally, the Board finds that the RO's September 1997 rating 
decision, and Statement of the Case, appear incomplete.  
Specifically, the Board notes that the RO's decision begins 
to discuss the additional service medical records that have 
been added to the claims file since the last prior denial, 
but its discussion appears to end in mid-sentence.  
Consequently, neither the rating decision, nor the Statement 
of the Case, provide any substantive discussion of these 
additional service medical records.

Accordingly, to ensure compliance with due process 
requirements and to further develop the record, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran to 
provide him with the opportunity to 
furnish any and all medical records 
pertaining to this treatment for right 
otitis media since service.  The RO 
should also offer to attempt to obtain 
any such medical records, if provided the 
necessary names, dates, and addresses.  
Any and all additional medical evidence, 
including medical records from the VA 
Medical Center in Biloxi, Mississippi, 
should be obtained.  Copies of any 
obtained records should be made part of 
the claims file.

2.  Thereafter, the RO should review the 
record to determine whether new and 
material evidence has been submitted to 
reopen the veteran's claim of entitlement 
to service connection for chronic otitis 
media, right ear, non-suppurative.  It is 
important that this analysis be conducted 
pursuant to 38 C.F.R. § 3.156(a)  (1998), 
and in light of the United States Court 
of Appeals for the Federal Circuit's 
decision in Hodge v. West, 155 F.3d 1356  
(1998).  In addition, the RO should make 
sure that all additional evidence 
submitted since the last prior denial of 
the claim be fully considered, including 
all additional service medical records.  
If, and only if, it is determined that 
the claim should be reopened pursuant to 
38 U.S.C.A. § 5108 (West 1991), the RO 
should then undertake a de novo review of 
the entire record to determine if all of 
the evidence, both old and new, warrants 
a grant of entitlement to service 
connection.  

3.  If the RO's decision remains adverse 
to the veteran in any way, he and his 
representative should be issued a 
Supplemental Statement of the Case.  The 
RO should ensure that any Supplemental 
Statement of the Case furnished to the 
veteran contains all relevant statutory 
and regulatory provisions that were not 
set forth in the Statement of the Case, 
as well as detailed reasons and bases for 
all decisions reached.  The veteran and 
his representative should be provided 
with a reasonable period of time within 
which to respond. 

The case should thereafter be returned to the Board for 
further appellate review, as appropriate.  The purpose of 
this REMAND is to ensure satisfaction of due process 
requirements and to ensure full development of the record.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  No action is 
required by the veteran until he receives further notice, but 
he is free to submit additional evidence and argument while 
the case is in remand status.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



